Citation Nr: 0308327	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bronchitis and upper 
respiratory infection.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to 
September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by which 
the RO denied the claim for service connection.  The Board 
remanded this matter in July 2001 for additional development.  
During the course of the development the RO granted service 
connection of a claim for service connection of foot fungus 
which was previously pending on appeal.  Since that claim was 
granted it is no longer before the Board.

The Board notes that while the veteran initially requested a 
Board hearing, he withdrew this request by letter dated in 
April 1999.  Consequently, the hearing requirements have been 
satisfied.  38 C.F.R. § 20.704 (2002).


FINDING OF FACT

The veteran does not have bronchitis or upper respiratory 
infection that is attributable to military service.  


CONCLUSION OF LAW

The veteran does not have bronchitis or upper respiratory 
infection that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002)




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his present bronchitis and upper 
respiratory infection is related to the bronchitis and upper 
respiratory infections he had during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  If 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The evidence of record includes the veteran's contentions, 
service medical records, a transcript of a hearing before the 
RO in October 1998, VA outpatient treatment records dated 
from March 1995 to the present, and a VA examination report 
dated in December 2002.  In pertinent part, the service 
medical records reveal treatment for bronchitis in December 
1984, April 1985, and June 1985; they show treatment for 
upper respiratory infections in February 1986 and December 
1986.  At an October 1998 hearing the veteran testified that 
he has had symptoms relating to these problems continuously 
since separating from service.  VA treatment records show a 
diagnosis of upper respiratory infection and chronic 
bronchitis in March 1995.  In April 1996 the veteran was 
diagnosed with sinobronchitis.  In December 1996 the veteran 
was diagnosed with an upper respiratory infection.  

The report of a VA examination conducted in December 2002 
presents the veteran's report of developing pneumonia after 
receiving a flu vaccine during service in 1982.  The symptoms 
at the time of onset were chest congestion, sinus congestion, 
and productive cough.  The veteran stated he was diagnosed 
with pneumonia via chest x-ray.  He indicated that he had 
nearly complete recovery, but since then has had recurrent 
bronchitis and upper respiratory infections.  The veteran 
reported that he smoked less than a pack of cigarettes a 
month beginning from the mid-1980s to the early 1990s.  He 
also relates that he was exposed to gas from high explosives 
while in military training, but the exposure was short.  The 
examiner diagnosed recurrent bronchitis and upper respiratory 
infection of unknown etiology.  The examiner noted that the 
veteran had a history of chronic recurrent bronchitis or 
upper respiratory infection of unknown etiology.  The 
examiner noted that the veteran's service medical records 
showed multiple instances of recurrent bronchitis.  The 
examiner opined that the current symptoms of recurrent 
bronchitis and upper respiratory infections were related to 
an unknown etiology, but that the recurrent bronchitis is 
less likely than not related to military service.  

Based on this evidence, the Board finds that a nexus has not 
been established between any present episodes of bronchitis 
and upper respiratory infection, and those experienced during 
service.  In this regard, the reasonable inference to be 
drawn from the most recent VA medical opinion is that 
episodes of bronchitis and upper respiratory infection during 
service were acute and transitory in nature.  Specifically, 
the veteran was treated for bronchitis on three occasions, 
the last of which occurred over two years before separation 
from the service.  With respect to the upper respiratory 
infection, there were two instances of treatment for such 
problems, the last of which was characterized as viral in 
nature and occurred almost a year before separation from 
service.  Moreover, the evidence does not show that the 
veteran was experiencing the disorders at separation, or that 
they were chronic in nature.  Furthermore, the first evidence 
of post-service treatment for either bronchitis or upper 
respiratory infection was not until March 1995, some eight 
years after service.  While the veteran testified that he 
experienced bronchitis and upper respiratory infections 
constantly since service, in the absence of evidence showing 
that the veteran has specialized medical expertise, his 
testimony on this point is not competent evidence of the 
existence of bronchitis or an upper respiratory infection.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Considering this evidence, combined with the VA examiner's 
medical opinion-provided after reviewing the claims file and 
medical records, and conducting a medical examination-that 
the bronchitis and upper respiratory infection are of unknown 
etiology and less likely than not related to military 
service, the Board finds that any current bronchitis or upper 
respiratory infection is not related to military service.  

The Board has considered the veteran's contentions-first 
raised to the VA examiner-that the onset of bronchitis and 
upper respiratory infections occurred after he developed 
pneumonia from receiving a flu vaccine in 1982 and that he 
had brief exposure to gas from high explosives during 
military training.  Notably, the service medical records do 
not indicate any treatment for pneumonia or reaction to a flu 
shot.  Regardless, the evidence does not show any 
relationship between these proffered events and the episodes 
of bronchitis and upper respiratory infections after service.  
The claim is denied. 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
April 2002, which asked for information consisting for 
treatment received for the condition addressed by the claim 
at any medical facility.  Lastly, VA must notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of whose obligation it was to produce evidence 
by way of the two letters noted above.  The veteran was 
notified of the new obligations under VCAA and its 
implementing regulations in the July 2001 remand and the 
April 2002 letter.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to identify any healthcare providers who treated 
his claimed disorders.  No response to that request was 
received.  The veteran was provided a VA examination in order 
to obtain an opinion as to any relationship between the 
claimed disorders and his military service.  As a result of 
the evidentiary development already undertaken, there is no 
indication that further development under the VCAA would 
serve a useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Service connection for bronchitis or upper respiratory 
infection is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

